            Case 1:19-cr-10081-IT Document 380 Filed 02/03/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA



                                                        Criminal No. 19-10081-IT-MPK
 v.


 JORGE SALCEDO, et al.,

                        Defendants.


UNOPPOSED MOTION FOR AN EXTENSION OF TIME AND LEAVE TO FILE
 A MEMORANDUM OF LAW NOT TO EXCEED 33-PAGES IN OPPOSITION
 TO DEFENDANT’S MOTION FOR ISSUANCE OF PRETRIAL SUBPOENAS
       1.      On January 23, 2020, Defendant Jorge Salcedo filed a 33-page motion seeking the

issuance of subpoenas to the University of California, Los Angeles and the Regents of the

University of California (together “the “UC entities”). Dkt # 373. The UC entities object to the

issuance of the subpoenas on numerous grounds, including that they do not seek relevant or

admissible evidence and are not specific, as required by Federal Rule of Criminal Procedure

17(c). The UC entities therefore bring this motion to request the Court’s leave to file an

opposition brief to Defendant Salcedo’s motion of up to 33 pages in length, which would be due

on or before February 28, 2020.

       2.      Allowing the UC entities until the end February to respond to Defendant

Salcedo’s motion will permit sufficient time for the UC entities to address the many factual

inaccuracies and legal issues raised by Defendant Salcedo’s 33-page motion, and for their lead

counsel in California to seek pro hac vice admission to this Court. A filing deadline at the end of

February also will not delay the proceedings. Indeed, under this schedule, the matter will move
            Case 1:19-cr-10081-IT Document 380 Filed 02/03/20 Page 2 of 3



more quickly than the pace at which objections to subpoenas in similar matters have been

handled. See, e.g., Case 1:19-cr-10080-NMG, Dkt. # 532 (University of Southern California’s

motion to quash subpoena by Defendant Zangrillo filed 43 days after motion for issuance).

       3.      A 33-page limit for the opposition brief is also fair and reasonable, as it tracks the

number of pages in Defendant Salcedo’s motion for issuance of the subpoenas. See Dkt. # 373.

       4.      For these reasons, the UC entities respectfully request that the Court enter an

order allowing them to file an opposition brief of up to 33 pages in length on or before February

28, 2020.

       5.      Pursuant to Local Rule 7.1(a)(2), counsel for the UC entities has conferred with

counsel for Defendant Salcedo and counsel does not oppose the requested extension of time and

page limit.

Dated: February 3, 2020                       Respectfully Submitted,

                                              /s/ Diana K. Lloyd
                                              Diana K. Lloyd (BBO No. 560586)
                                              Lauren Swidler (BBO No. 703994)
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, MA 02110
                                              (617) 248-5000
                                              dlloyd@choate.com
                                              lswidler@choate.com

                                              Counsel for the University of California, Los
                                              Angeles and the Regents of the University of
                                              California

                                              Of Counsel:

                                              Luis Li (pro hac vice forthcoming)
                                              Blanca Fromm Young (pro hac vice forthcoming)
                                              Gina Elliott (pro hac vice forthcoming)
                                              MUNGER, TOLLES & OLSON LLP
                                              560 Mission Street, 27th Floor
                                              San Francisco, CA 94105
          Case 1:19-cr-10081-IT Document 380 Filed 02/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.

                                                  /s/ Diana K. Lloyd
                                                  Diana K. Lloyd
